Citation Nr: 0504402	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  99-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to education benefits under Chapter 35, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	David Mirhoseini, Attorney at 
Law





A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1970.  He died in July 1996.  The appellant is his surviving 
spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Milwaukee, Wisconsin.  This case was previously before the 
Board in June 2000 at which time it was remanded to the RO 
for additional development.   In May 2003, the Board 
requested an opinion from an Independent Medical Expert 
(IME).  The appellant was provided with copies of the IME 
opinion and addendum opinion and waived review of this 
additional evidence by the RO in December 2004.  See 38 
U.S.C.A. § 7109 (West 2002); See Disabled American Veterans 
(DAV) v. Secretary of Veterans Affair, 327 F. 3d 1339 (Fed. 
Cir. 2003). 


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange.

2.  The veteran died in July 1996; the cause of death listed 
on his death certificate is complications from tonsillar 
carcinoma.

3.  At the time of death, the veteran had established service 
connection for hearing loss of the left ear, rated 0 percent 
disabling.

4.  The veteran's tonsillar carcinoma was not manifested 
during his active duty service or for many years following 
his discharge from active duty, and the veteran's tonsillar 
carcinoma was not otherwise causally related to service or to 
any herbicide exposure therein.

5.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

6.  The veteran was not evaluated as permanently and totally 
disabled due to service-connected disability for a period of 
10 years prior to his death.


CONCLUSIONS OF LAW

1.  Tonsillar carcinoma was not incurred in or aggravated by 
active service, nor was it caused or aggravated by a service-
connected disability, nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 5121 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.1000 
(2004).

2.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2004).

3.  The criteria for entitlement to educational assistance 
benefits under Chapter 35, Title 38, United States Code, have 
not been met. 38 U.S.C.A. §§ 3500, 3501(a)(1), 5107 (West 
2002); 38 C.F.R. § 21.3021(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000 (after the 
appellant had initiated an appeal in this matter), the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
this was impossible since the September 1997 denial preceded 
the enactment of VCAA.  

The Board acknowledges that the appellant has not been 
furnished a single, formal VCAA notice letter in this case.  
In the past, the Board would have attempted to remedy this by 
simply mailing the appellant a VCAA letter under the 
provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, during 
the course of this appeal, this regulatory provision was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
if a formal VCAA notice letter is necessary, then the Board's 
only recourse is to further delay appellate review by 
remanding the case to the RO for issuance of a formal VCAA 
letter.  

However, the Board is unaware of any statutory or regulatory 
requirement that a formal VCAA notice letter be furnished.  
Rather, the Board's reading of 38 C.F.R. § 3.159(b) is that 
VA is required to simply notify the claimant of any 
information and medical or lay evidence necessary to 
substantiate the claim, which information and evidence, if 
any, that the claimant is to provide, and which evidence, if 
any, VA will attempt to obtain on behalf of the appellant.  
VA must also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  As 
hereinafter explained, in the present case the Board finds 
that the collective effect of VA various communications to 
the appellant have served to duly furnish notice of these 
matters.  Moreover, the numerous, detailed communications 
from the appellant's attorney representative make it clear 
that the appellant is not alleging any failure of VCAA notice 
or failure to assist the appellant with her claim and that 
the appellant does not want the appeal remanded, but instead 
wishes to receive a decision on the merits as soon as 
possible.  

In a July 1997 letter, which preceded the September 1997 
adverse decision, as well as the December 1998 statement of 
the case and April 1999, September 2000, and December 2000, 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations and the 
evidence needed to substantiate the claims.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the July 1997 
letter, VA also informed the appellant that it would obtain 
identified VA medical records and that the appellant should 
submit private medical evidence.  With regard to VA's duty to 
assist the appellant obtain evidence she may identify, in a 
September 2000 letter, the appellant's attorney 
representative stated that the appellant "does not and has 
never asserted that the Department has failed in its 
obligation to assist her in developing her claim."  The 
representative also stated that the appellant had never asked 
VA to allow her to submit additional evidence.  In fact, it 
appears from the representative's communications that the 
appellant has been objecting to VA seeking additional 
evidence, rather than a failure to assist her in obtaining 
evidence.  

The Board also notes that the July 1997 RO letter implicitly 
notified the appellant that she should submit any pertinent 
evidence in her possession.  In this regard, she was advised 
to furnish medical evidence pertinent to her claim.  A number 
of additional VA communications which furnished copies of 
medical opinions to the appellant also made it clear that she 
could submit additional argument or evidence in response.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence she may have and that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  

After reviewing the totality of the communications from VA to 
the appellant and from the appellant (through her legal 
counsel) to VA, the Board finds that no useful purpose would 
be served by delaying appellate review to send out a formal 
VCAA notice letter.  All of the basic notices required by 38 
C.F.R. § 3.159(b) have been given to the appellant by means 
of various communications.  The Board also finds it 
significant that that the appellant is represented by an 
attorney at law, and it is clear from his detailed and 
forceful arguments that he is well versed in the laws and 
regulations applicable to claims for VA benefits.  The 
appellant's representative has objected to various aspects of 
the handling of the appellant's appeal, but he has never 
alleged any violation of the duty to notify the appellant of 
VCAA.  As noted earlier, a major theme running through the 
various letters from the representative has been his demand 
for a decision on the merits with no further delay.  All VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996).  The Board finds that there 
has been effective notice as required by 38 C.F.R. § 3.159 
and that any defect in formal VCAA notice in the present case 
amounts to harmless error.  38 C.F.R. § 20.1102; Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board further finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records, private medical records and 
opinions, VA medical records and opinions, and opinions by an 
independent medical expert.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Appropriate medical 
opinions have also been obtained for the issues on appeal.  
38 C.F.R. § 3.159(c)(4).  Under these circumstances, no 
further action is necessary to assist the appellant with the 
claim.

In sum, the Board finds that VA has fulfilled its duty to 
notify and assist the appellant in the claim under 
consideration and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

II.  Factual Background

The veteran's service medical records show he was treated for 
tonsillitis in April 1968, and a sore throat in May 1970 
after using an acetylene torch and inhaling fumes.

In July 1994, the veteran was diagnosed as having carcinoma 
of the right tonsil following a tonsillectomy.  A July 1994 
surgical pathology report reflects a diagnosis of the right 
tonsil of invasive moderately to poorly differentiated 
adenosquamous carcinoma.  

In January 1995, the veteran underwent a laryngoscopy with 
biopsy.  Biopsy results revealed a diagnosis of invasive 
moderately differentiated adenosquamous carcinoma.  It was 
noted that the metastatic component of the tumor consisted of 
pure adenocarcinoma without squamous elements identified.  
Other diagnoses included right radical neck dissection with 
recurrent tonsil carcinoma.  There was no malignancy found in 
the superior margin, medical margin soft palate, lateral 
margin, or inferior margin, tongue base.

In an April 1995 letter, Thomas M. Kidder, M.D., F.A.C.S. 
(Assistant Professor Department of Otolaryngology and Human 
Communication, The Medical College of Wisconsin), stated that 
the veteran's cancer was an unusual and rare form of cancer 
especially in a patient of the veteran's age.  He said it was 
a particularly aggressive tumor more closely related to the 
adenocarcinomas than to the squamous carcinomas.  He said the 
tumors were not associated with the usual risk factors that 
we associate with squamous cell carcinoma, namely tobacco use 
and alcohol use.  He also remarked that it was well known 
that malignancies of the aerodigestive tract often times did 
not occur until years after exposure to the offending 
carcinogen and it was thus not surprising that this 
malignancy arose over 20 years following exposure to the 
herbicides.  He opined that the four respiratory sites listed 
in VA regulation for presumptive service connection due to 
exposure to Agent Orange, i.e., lung, bronchus, larynx, and 
trachea, were not meant to be inclusive, but merely examples 
of the type of respiratory cancers for presumptive service 
connection.  

A VA rating board physician issued a memorandum in April 1995 
explaining that the palatine tonsils were two masses of 
lymphoid tissue in the lateral walls of the oropharynx and, 
therefore, the palatine tonsils comprised a portion of the 
oral part of the pharynx.  

The veteran testified at a hearing at the RO in June 1995, 
along with Dr. Mahmood Mirhoseini.  Dr. Mirhoseini testified 
that the veteran's exposure to Agent Orange in Vietnam 
exposed him to carcinogens and that area filtered by his 
lymphoid tissue, which was a defense mechanism, was the first 
defense of his body.  He said that the veteran's regional 
cancer was adenocarcinoma, but that he also had epithelial 
carcinoma in the lymph nodes.  He went on to say that he 
didn't know for sure, but that it was quite possible that the 
veteran had two separate cancers.  Dr. Mirhoseini said that 
he knew Dr. Kidder and Dr. Kidder strongly believed the 
veteran's cancer developed because of the veteran's exposure 
to Agent Orange.  Dr. Mirhoseini said that Dr. Kidder was 
more expert in that area, and that his area was the trachea 
and lungs.

In a June 1995 letter, Dr. Mirhoseini said that cancer of 
lymphoid tissue, such as the tonsil, is lymphoma.  He noted 
that the pathology report for the veteran indicated that the 
cancer of his tonsil was adenocarcinoma plus epithelial cell 
cancer.  He went on to note that this combination was 
extremely rare in the veteran's age group and opined that the 
cause of the cancer was "definitely" Agent Orange and it's 
contaminant.

In a June 1995 letter, Dr. Kidder stated that adenosquamous 
carcinoma was truly an unusual form of malignancy of the 
upper aerodigestive tract.  He said that while in Vietnam the 
veteran was exposed to aerosolized herbicides which traversed 
the upper aerodigestive tract.  He also said that any air 
that the veteran breathed either though his nose or through 
his mouth would pass through this area and any toxic 
substances would settle on and be trapped in the folds of the 
mucosa of the tonsils.  He added that since the herbicides 
used in Vietnam were only considered to have the potential to 
cause malignancies, and since the exact type of malignancies 
caused by these herbicides were not fully understood, and, 
since the type of cancer the veteran suffered from was not 
the kind usually seen in patients who had long-term tobacco 
and/or alcohol exposure, "it seems reasonable to posit a 
relationship between the exposure to these herbicides and to 
the development of an unusual form of malignancy in the 
throat or else where in the digestive or respiratory tract 
particularly the upper aerodigestive tract."  Dr. Kidder 
again opined that the four respiratory cancers listed in VA 
"guidelines" were mere examples and it was "totally 
unreasonable" to exclude areas that were adjacent to those 
that were specifically mentioned.

The VA Assistant Chief Medical Director for Public Health and 
Environmental Hazards issued a memorandum in September 1995 
stating that The National Academy of Sciences (NAS) 1993 
Report "Veterans and Agent Orange" specifically included in 
its discussion of respiratory cancers the following types of 
cancers:  Cancer of the lung, bronchus, larynx and trachea.  
She went on to state that the veteran developed a primary 
cancer of the tonsil which anatomically was without the 
oropharynx and that the NAS report did not specifically 
address the issue of cancer of the oropharynx or tonsil.  She 
provided her opinion that cancer of the tonsil did not fall 
within the definition of respiratory cancers used by the NAS 
report that subsequently served as the basis for the VA's 
regulatory action to accept an association between exposure 
to dioxin-containing herbicides and this group of 
malignancies.  She said that in the absence of such a 
detailed scientific assessment in the NAS report, in her 
opinion, herbicide exposure could be considered as a possible 
cause of the veteran's cancer of the tonsil.  However, she 
could not state that such exposure was at least as likely as 
not to have been responsible for development of the 
malignancy.

The veteran died in July 1996.  His death certificate lists 
the cause of death as complications of tonsillar carcinoma - 
natural causes.  At the time of the veteran's death, he was 
service-connected for high frequency hearing loss, left ear, 
rated noncompensably disabling.  His death certificate lists 
complications from tonsillar carcinoma as the immediate 
cause of death.  The appellant contends that the veteran's 
fatal tonsillar carcinoma was due to his exposure to 
herbicides while serving in Vietnam.

In March 1999, the veteran's claims file was reviewed by the 
VA Chief, Hematology/Oncology Section, who remarked that the 
pathology report concerning the tissue removed at the time of 
the veteran's surgery showed a purely epithelial malignancy, 
albeit an uncommon one, of adenosquamous carcinoma of the 
tonsil with 2 of 24 regional lymph nodes being involved with 
the metastatic adenocarcinoma without the squamous component.  
He said there was no evidence of a process arising from a 
lymphoid origin such as malignant lymphoma or Hodgkin's 
disease.  He added that adenosquamous carcinoma arising in 
the tonsil was an exceptionally rare form of tumor for which 
no predisposing etiological factors had been identified to 
date.  

In a June 2000 Board remand, the Board requested that the 
appellant provide certain samples of tissue excised during 
diagnostic and surgical procedures undergone by the veteran 
for purposes of obtaining an advisory opinion from the Armed 
Forces Institute of Pathology (AFIP) concerning the nature of 
the malignancy that the veteran suffered from and its 
etiology.  In September 2000, the appellant's representative 
informed VA that the appellant would not give permission to 
have such evidence analyzed.  

In a November 2000 letter, Dr. Kidder stated that that 
palatine tonsil is a lymphoid organ and a tumor of the 
lymphoid tissue is appropriately referred to as a lymphoma.  
He further stated that the particular type of tumor that the 
veteran suffered from was a non-Hodgkin's tumor.  

On file is an April 2002 VA Memorandum from the Chief Public 
Health and Environmental Hazards Officer who stated that the 
most recent general Institute of Medicine (IOM), National 
Academy of Sciences, report on herbicides used in Vietnam, 
Veterans and Agent Orange, Update 2000, did not explicitly 
address the question of a possible association between 
exposure to herbicides and tonsillar malignancies and that 
this indicated that information obtained from extensive 
review of the scientific and medical literature did not 
permit the IOM to assign cancer of the tonsils to one of its 
specific categories.  She stated that it continued to be 
their opinion that it was possible that the veteran's cancer 
of the tonsil was the result of exposure to herbicide agents 
in service, but they could not state that it was likely or at 
least as likely as not to be responsible.

In January 2004, the claims file was reviewed by an 
independent medical expert (IME), who was the Director of the 
Head and Neck Cancer Unit of Yale Medical Oncology.  The IME 
referenced some studies that had been performed regarding a 
possible relationship between respiratory cancers and 
exposure to Agent Orange and concluded that "[the] data 
provide little support for the hypothesis that chlorophenoxy 
acids increase the risk of lung cancer, but they suggest a 
"possible" association of dioxin exposure with lung 
cancer."  The IME stated that the herbicides in the Vietnam 
War were contaminated with dioxin.  She also noted that lung 
cancers and cancer of the upper aerodigestive tract had very 
similar etiology.  She concluded by stating that there was a 
"possible" association of the veteran's tumor with his 
exposure to Agent Orange.  She added that the veteran was a 
smoker and smoking, by itself, can cause oropharyngeal 
squamous cell cancer.  She also said that the dioxin in Agent 
Orange "may have" contributed to the veteran's cancer 
development.  

In an addendum opinion dated in August 2004, the IME stated 
that the veteran's cancer was not a lymphoma.  She explained 
that the January 1995 pathology report clearly indicated that 
it was an adenosquamous carcinoma.  She also stated that 
there were no prospective studies to evaluate the incidence 
of adenosquamous carcinomas in patients exposed to herbicide 
agents and that the likelihood that there was a connection 
between the veteran's cancer and herbicide exposure did 
exist, but it was difficult for her to determine the strength 
of the association.  

III.  Legal Criteria

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2004).  In short, evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  § 3.312.  A service- connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto." § 3.312.  A contributory 
cause of death must be causally connected to death and must 
be "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, with an exception not 
applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii) (2004).  These diseases include chloracne or 
other acneform disease consistent with chloracne, type II 
diabetes, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).  In addition, the United 
States Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  
Recently, the Secretary clarified that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions:  Hepatobiliary 
cancers, nasopharyngeal cancer, bone and joint cancer, breast 
cancer, cancers of the female reproductive system, urinary 
bladder cancer, renal cancer, testicular cancer, leukemia 
(other than CLL), abnormal sperm parameters and infertility, 
Parkinson's disease and parkinsonism, amyotrophic lateral 
sclerosis (ALS), chronic persistent peripheral neuropathy, 
lipid and lipoprotein disorders, gastrointestinal and 
digestive disease, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, light chain-associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

Where the Board is presented with conflicting medical 
evidence, it is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  In this regard, the Board notes 
that the Federal Circuit and the Court have both 
specifically rejected the "treating physician rule."  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  Instead, in Guerrieri, 
the Court offered guidance on the assessment of the 
probative value of medical opinion evidence.  The Court 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Id. at 470-71.  See 
also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is 
not error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases); Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (Board favoring one medical opinion 
over another is not error).

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid for a period of two years preceding 
the veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.  The Board notes that a new revision to the law 
regarding accrued benefits claims enacted by Congress and 
signed by the President as the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 104, on December 16, 2003, 
amends 38 U.S.C.A. § 5121(a) by repealing the two-year limit 
on accrued benefits so that a veteran's survivor may receive 
the full amount of award for accrued benefits; however, this 
revision relates only to cases where the veteran's death 
occurred on or after the date of enactment, December 16, 
2003.  It does not affect cases involving deaths prior to 
that time, such as this case.  See also Sharp v. Principi, 
17 Vet. App. 431 (2004).

In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the United 
States Court of Appeals for the Federal Circuit held that the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision in order for a surviving spouse 
to be entitled to accrued benefits.  

IV.  Analysis

A.  Presumptive Service Connection

Service records show that the veteran served in Vietnam 
during the applicable time period and is therefore presumed 
to have been exposed to herbicide agents.  38 U.S.C.A. 
§ 1116(f) (West 2002).

The question initially to be addressed is whether the 
veteran's fatal tonsillar carcinoma is a lymphoma which 
would trigger the regulatory provisions for presumptive 
service connection due to exposure to Agent Orange.  38 
C.F.R. § 3.309(e).  While the medical evidence is not 
consistent in addressing this question, the Board finds that 
the weight of evidence is against the finding that his 
tonsillar carcinoma is a lymphoma.

Evidence against classifying the veteran's tonsillar cancer 
as a lymphoma is the March 1999 opinion by the VA Chief, 
Hematology/Oncology Section stating that the tissue removed 
at the time of the veteran's surgery showed a purely 
epithelial malignance, albeit an uncommon one, of 
adenosquamous carcinoma of the tonsil without the squamous 
component.  He said there was no evidence of a process 
arising from a lymphoid origin such as malignant lymphoma or 
Hodgkin's disease.   

Evidence favoring classification of the veteran's tonsillar 
cancer as a lymphoma includes Dr. Mirhoseini's June 1995 
statement that the veteran's cancer of the lymphoid tissue, 
such as the tonsil, is lymphoma.  Similarly, the veteran's 
treating physician, Dr. Kidder, stated in November 2000 that 
the palatine tonsil was listed as a lymphoid organ and a 
tumor of the lymphoid tissue was appropriately referred to as 
a lymphoma.  

Due to the conflict in medical opinions noted above, an 
independent medical expert (IME) opinion was obtained from 
the Director, Head and Neck Cancer Unit, at Yale Medical 
Oncology.  See 38 U.S.C A § 7109.  Based on her review of the 
claims file, to include the veteran's pathology reports and 
conflicting medical opinions of record, the IME determined 
that the veteran's cancer was not a lymphoma.  She explained 
that the January 1995 pathology report "clearly indicates" 
that the veteran had an adenosquamous carcinoma.  It is 
noteworthy to point out that the IME and the VA Chief of 
Hematology/Oncology, who are specialists in oncology, based 
their opinions on the actual pathology findings of the 
veteran, whereas Drs. Mirhoseini and Kidder appear to have 
based their opinions in large part on the physical location 
of the veteran's cancer.  Based on these opinions, the Board 
finds that the weight of evidence is against a finding that 
the veteran's fatal tonsillar carcinoma was a lymphoma.  

Regarding presumptive service connection for a respiratory 
cancer, the Board has considered Dr. Kidder's assertion that 
the four respiratory cancers listed under 38 C.F.R. 
§ 3.309(e) (cancer of the lung, bronchus, larynx, and 
trachea) are only examples of the type of respiratory cancers 
that may be presumptively service connected.  However, the 
Secretary of Veterans Affairs has determined that there is no 
positive association between Agent Orange exposure and any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 68 Fed. Reg. 27630-41 (2003).  As 
previously noted in this decision, the VA Assistant Chief 
Medical Director for Public Health and Environmental Hazards 
issued a memorandum in September 1995 stating that NAS 1993 
Report "Veterans and Agent Orange" specifically included in 
its discussion of respiratory cancers cancer of the lung, 
bronchus, larynx and trachea.  She went on to opine that 
cancer of the tonsil did not fall within the definition of 
respiratory cancers used by the NAS report that subsequently 
served as the basis for VA's regulatory action to accept an 
association between exposure to dioxin-containing herbicides 
and this group of malignancies.  She issued another 
memorandum in April 2002 opining that the most recent general 
Institute of Medicine (IOM), National Academy of Sciences, 
report on herbicides used in Vietnam, Veterans and Agent 
Orange, Update 2000, indicated that information obtained from 
extensive review of the scientific and medical literature did 
not permit the IOM to assign cancer of the tonsils to one of 
its specific categories.  For these reasons, the Board finds 
that the presumptive regulations regarding exposure to Agent 
Orange are not applicable in this case.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).

B.  Direct Service Connection

The Board first notes that cancer of the tonsil was not 
manifested during service or for a number of years 
thereafter, and the appellant does not contend otherwise.  
Again, her underlying contention is that the cancer was due 
to exposure to herbicide agents in Vietnam.  

The medical evidence is clear in revealing that the veteran 
had a very rare and unusual form of cancer and that not a 
lot of studies had been performed regarding this type of 
cancer.  As a VA examiner noted in his March 1999 report, 
"Adenosquamous carcinoma arising in the tonsil is an 
exceptionally rare form of tumor for which no predisposing 
etiological factors have been identified to date."  Thus, 
while there is more than one medical opinion indicating that 
a relationship between the veteran's tonsillar cancer and 
herbicide exposure is "possible," the physicians for the 
most part have been unable to provide more than a 
speculative opinion regarding such a relationship.  In this 
regard, the VA Assistant Chief Medical Director for Public 
Health and Environmental Hazards opined in September 1995 
that while herbicide exposure can be considered a possible 
cause of the veteran's cancer of the tonsil, she could not 
state that such exposure was at least as likely as not to 
have been responsible for development of the malignancy.  
Similarly, following a review of the veteran's claims file 
in January 2004 by the independent medical expert, Director, 
Head and Neck Cancer Unit, at Yale Medical Oncology, she 
stated that research studies suggested a "possible" 
association of dioxin exposure with lung cancer and noted 
that herbicides in Vietnam were contaminated with dioxin.  
She also noted that lung cancer and cancers of the upper 
aerodigestive tract had very similar etiology.  She went on 
to opine that there was a "possible" association between 
the veteran's tumor with his exposure to Agent Orange.  When 
asked by VA to provide a more definitive opinion regarding 
such a relationship, i.e., whether the veteran's fatal 
cancer was at least as likely as not related to herbicide 
exposure, the IME was unable to provide such an opinion.  
Instead, she said that there were no prospective studies to 
evaluate the incidence of adenosquamous carcinoma in 
patients exposed to herbicide agents and while the 
likelihood that there was a connection did exist, it was 
difficult for her to determine the strength of the 
association. 

The Board believes that the opinions of the VA Assistant 
Chief Medical Director for Public Health and Environmental 
Hazards and the IME should be given considerable weight 
since these individuals possess specialized knowledge in the 
effects of herbicides and oncology, respectively.  Thus, the 
fact that both these physicians were unable to render more 
than a speculative opinion regarding a relationship between 
the veteran's tonsillar cancer and herbicide exposure argues 
against such a relationship for service connection purposes.  
Both Federal regulation and case law preclude granting 
service connection predicated on a result of speculation or 
remote possibility.  38 C.F.R. § 3.102 (2004); see Utendahl 
v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical 
treatise submitted by an appellant that only raises the 
possibility that there may be some relationship between 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to 
service connection for the cause of the veteran's death); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).

While Dr. Mirhoseini did render a clearly definitive opinion 
regarding a nexus between the veteran's tonsillar cancer and 
Agent Orange in July 1995 by stating that Agent Orange and 
another contaminant was "definitely" a cause of the 
veteran's cancer, it does not appear that Dr. Mirhoseini 
specializes in either oncology or the effects of herbicides.  
His letterhead was from the Infinity Heart Institute and 
noted cardiac surgery, thoracic and vascular surgery and 
heart and lung transplantation.  In fact, Dr. Mirhoseini 
testified during a RO hearing in June 1995 and that he had 
talked with Dr. Kidder (the veteran's treating physician) 
about this and that Dr. Kidder was more expert in the area 
than he (Dr. Kidder's title in April 1995 was Assistant 
Professor, Department of Otolaryngology and Human 
Communication, The Medical College of Wisconsin).  Dr. 
Mirhoseini said that his area was the trachea and lungs.  It 
therefore does not appear that Dr. Mirhoseini has the same 
specialized knowledge with regard to the effects of 
herbicide exposure on tonsillar carcinoma, and the Board 
declines to afford his opinion as much weight as the 
specialist opinions rendered by the IME and VA Assistant 
Chief Medical Director for Public Health and Environmental 
Hazards.  

Regarding Dr. Kidder's opinions, his opinions focused more 
on the presumptive aspect of this claim.  That is, he 
consistently opined that the veteran's tonsillar cancer was 
a lymphoma and also opined that the veteran should not be 
penalized because his cancer was not one of the four 
respiratory cancers listed under VA's presumptive disability 
regulations.  38 C.F.R. §§ 3.307, 3.309(e).  As discussed 
above, the weight of evidence is against establishing 
service connection on a presumptive basis.  As to the 
question of direct service connection, Dr. Kidder did not 
provide a clearly definitive opinion.  Rather, in an April 
1995 letter to VA he said, "[s]ince the exact etiology of 
adenosquamous carcinoma is not known and since this is a 
rare tumor not ordinarily seen in patients exposed to the 
usual risk factors for squamous cell carcinoma, there 
appears to be no reasonable grounds for denying [the] 
appeal."  One can gleam from this statement that Dr. Kidder 
is acknowledging the speculative nature and medically 
uncertain etiology of the veteran's cancer and is asking 
that VA grant the claim on this basis, rather than on any 
medically accepted principle or basis.  To grant service 
connection on such a basis is simply not within VA's law and 
regulations.  Moreover, since the medical issue underlying 
both the cause of death claim and accrued benefits claim, 
i.e., the relationship of tonsillar carcinoma to the 
veteran's herbicide exposure in service, has been resolved 
unfavorably, both claims must be denied. 

Medical diagnoses and opinions as to medical causation must 
be addressed by the medical profession, and neither the 
Board, the appellant, nor the appellant's representative are 
shown to be competent in this regard.  See generally Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The facts of the 
instant case present questions of some medical complexity, 
and it is clear that there are differences of opinion among 
the various medical professionals who have offered opinions 
in this case.  After weighing the various medical opinions in 
light of the totality of the medical records, and with 
consideration given to the expertise of the medical 
examiners, the medical studies cited by these individuals, 
and the persuasiveness of the supporting rationales offered 
for the opinions, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
veteran's tonsillar carcinoma was related to service, 
including due to exposure to herbicides.  Therefore, the 
appellant's claim for service connection for the cause of the 
veteran's death and for accrued benefits must be denied.  It 
follows that the Board in unable to find such a state of 
approximate balance of the positive evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).

D.  Dependents' Educational Assistance

In order for the appellant to be eligible for educational 
assistance under the provisions of Chapter 35, the veteran 
must have died of a service-connected disability, or had a 
service-connected disability evaluated as permanently and 
totally disabling.  See 38 U.S.C.A. § 3501(a)(1); 38 C.F.R. § 
21.3021(a).

As noted above, the veteran was service-connected for hearing 
loss of the left ear, rated noncompensably disabling, at the 
time of his death.  This disability has not been attributed 
in any way to his death.  Furthermore, the veteran was not 
evaluated as permanently and totally disabled for a period of 
10 years prior to his death.  Thus, the appellant does not 
meet the basic requirements for educational assistance under 
the provisions of Chapter 35.  Accordingly, the Board finds 
that the appellant has not met the conditions for eligibility 
for survivors' and dependents' educational assistance under 
Title 38, Chapter 35, and there is no legal entitlement to 
the benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The appeal as to all three issues is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


